



COURT OF APPEAL FOR ONTARIO

CITATION: Villa Estate (Re), 2014 ONCA 287

DATE: 20140414

DOCKET: C57117

Weiler, Lauwers and Pardu JJ.A.

In the Estate of Emilia A. Villa, deceased

Between

Crescenzo A. Villa (a.k.a. Enzo Villa)

Respondent
    in appeal

and

Renzo Villa

Appellant

Salvatore Guerriero, for the appellant

Ian Latimer, for the respondent

Heard: April 11, 2014

On appeal from the judgment of Justice Brian P. OMarra
    of the Superior Court of Justice, dated April 30, 2013.

APPEAL BOOK ENDORSEMENT


[1]

We see no errors in the reasons of OMarra J. nor is there any apprehension
    of bias or procedural unfairness.

[2]

Costs payable to the respondent are fixed in the amount of $5000
    inclusive of disbursement and all applicable taxes.


